DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 10/29/2020 has been considered by the Examiner. Currently claims 1-18, and 21-27 are pending, claims 19-20 are canceled, clams 15-17 are drawn to a non-elected embodiment, claims 1, 3-6, 10-14, 18, 21, and 24 have been amended, and claims 25-27 are newly added. Applicant’s amendments in the drawings filed on 10/29/2020 have obviated the previously filed drawing objection. Likewise, Applicant’s amendments in claims 1, 3-6, 10-14, 21, and 24 have obviated the previously filed claim objections. Applicant’s amendments have furthermore obviated the previously filed rejection of claims 1-14 and 18-24 under 35 U.S.C 112(b). Due to the cancelation of claim 20, the Examiner withdraws the previously filed rejection of the claim under 35 U.S.C 112(d). A complete action on the merits of claims 1-14, 18, and 21-27 follows below.
Claim Objections
Claims 1, and 12-13 are objected to because of the following informalities: 
In claim 1 amend “container” to recite –thermally insulated container--.
In claim 12 amend “said thermally conducting core” to recite –said thermally conducting metal core.—
In claim 12 amend “comprises a thermal conducting metal core having a substantially cylindrical shape” to recite –comprises the thermal conductive metal core 
In claim 13 amend “said bladder” to recite –said sealed flexible bladder.—

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecky (WO 2004/012575) in view of Cull (2013/0023970).
Regarding claim 1, Hecky teaches a topical cooling device for cooling a target area on a surface of skin of a patient ([Abstract] A closed portable container covered with insulation and filled with a substance that can be frozen or lowered in temperature. Page 2 application results in a rapid systemic cooling. Page 4 lines application portion of coolant core is applied to a portion of the skin and provide for local topical cooling, relief, and cooling of blood circulating adjacent the skin surface area), comprising:
a thermally insulated container having at least one side wall (insulation container 3), an open end (distal portion of insulation 3, page 5 lines 24-26 insulation 3 can be left unglued to coolant core 2 making it possible to remove coolant core 2 completely from insulation 3 and cap 4), a closed end (proximal portion of container 3), and internal cavity (space to receive coolant core 2); 

a refrigerant medium within a cavity of said sealed bladder in said container and in contact with said sealed bladder for cooling the surface of the skin of the patient in contact with said thermally transmitting member, said refrigerant medium contained within said sealed bladder in said thermally insulated container (coolant material 6 inside coolant core 2 includes water and propylene glycol; pages 4-5). 
While Hecky provides for the sealed bladder with certain properties (the skin comprising the outer layer of coolant core 2 should be formed of a thin-walled and heat conductive material to optimize the transfer of heat between the user and the coolant materials filling coolant core 2. Aluminum and copper are suitable materials; page 4 lines 29-34), it is silent about specifically teaching the sealed bladder is a flexible bladder, being flexible to conform to the inner surface of the container, and conforming to the surface of the skin the patient.
However, Cull provides for a device within the same field of invention (device comprising a shell and freezable filler configured to contact the body and wherein the device or shell can be stored in a storage container [0034] prior to use), the shell is a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skin of coolant core 2 of Hecky such that it is a flexible bladder since Cull provides the material is advantageous because (a) it does not freeze when subjected to freezing temperatures (b) it is soft, malleable, and can therefore easily conform to the body while providing cooling, and (c) it provides for cooling that would cause capillaries to shrink to provide for pain relief [0033]. Furthermore it is the position of the Examiner that while Hecky recites aluminum and copper to be suitable materials for the outer layer of coolant core 2, Hecky does not teach away from applying other material such as that of a flexible bladder. The disclosed invention similarly provides that its device is capable of cooling the surface of the skin to a temperature of 0-15°C [0010].
Regarding claim 2, the combination teaches the limitations of claim 1 and Hecky teaches wherein said refrigerant medium comprises an aqueous salt solution (page 5 lines 10-13 other suitable materials would include gels formed from starch and water with salt added to depress the freezing point, salt solutions, and/or other mixtures.)
Regarding claim 3, the combination teaches the limitations of claim 1 and Hecky teaches a thermally insulating lid closing said open end of said thermally insulated 
Regarding claim 4, the combination teaches the limitations of claim 3 and Hecky teaches wherein said thermally insulated lid includes at least one thermally insulating layer (the insulated cap 4 is insulated and the entire cap is interpreted to be a single layer that is insulating. Page lines 4-6 provide cap 4 can be placed over application portion 5 in order to retain the cool temperature of coolant core 2). 
Regarding claim 13, the combination teaches the limitations of claim 1 and Hecky teaches wherein said sealed bladder is movable within said thermally insulated container between a retracted position where said sealed flexible bladder is received completely within said container and an extended position where said only skin contact area projects from said open end of said thermally container (since the bladder is movable with respect to the container it is in a retracted and projected position page 5 lines 24-26 insulation 3 can be left unglued to coolant core 2 making it possible to remove coolant core 2 completely from insulation 3 and cap 4. Fig. 1 shows the coolant core is received completely within said container since it is contained by the container and the projected position is when a user can move the coolant core 2 with respect to its position in Fig. 1. Furthermore, Hecky provides for where only said skin contact area projects from said open end of the container because the skin contact area is defined to be (a) accessible through said open end and (b) formed on said sealed flexible bladder. Therefore, Hecky provides for the claimed limitations).


 comprising a container  having a side wall (insulation container 3), a bottom wall (proximal portion of container 3), and an open end (distal portion of insulation 3, page 5 lines 24-26 insulation 3 can be left unglued to coolant core 2 making it possible to remove coolant core 2 completely from insulation 3 and cap 4 ); 
a sealed bladder received in an internal cavity of said container (space to receive coolant core 2) and having a skin contact portion projecting from said open end of said container (application portion 5 of coolant core 2 projects from insulation handle 3 and is configured to contact a portion of the skin), said sealed bladder having an internal cavity containing a refrigerant medium (coolant materials 6 fill coolant core 2, page 4 line 16..coolant core 2 includes water and propylene glycol; pages 4-5), said sealed bladder being movable between a retracted position contained completely within said container and an extended position where only said skin contact portion projects from said open end of said container, and said sealed bladder has a configuration for contacting the skin of the patient (since the bladder is movable with respect to the container it is in a retracted and projected position page 5 lines 24-26 insulation 3 can be left unglued to coolant core 2 making it possible to remove coolant core 2 completely from insulation 3 and cap 4. Fig. 1 shows the coolant core is received completely within said container since it is contained by the container and the projected position is when a user can 
a removable lid coupled to said open end of said container (insulated cap 4).
While Hecky provides for the bladder with certain properties (the skin comprising the outer layer of coolant core 2 should be formed of a thin-walled and heat conductive material to optimize the transfer of heat between the user and the coolant materials filling coolant core 2. Aluminum and copper are suitable materials; page 4 lines 29-34), it is silent about specifically teaching the bladder is flexible and having a configuration for deforming to the skin of the patient. 
However, Cull provides for a device within the same field of invention (device comprising a shell and freezable filler configured to contact the body and wherein the device or shell can be stored in a storage container [0034] prior to use), the shell is a flexible bladder made of silicone shaped into a cylinder with varying lengths and circumferences and is configured to be in direct contact with a body portion to provide cooling [0035]. The shell is malleable, soft, and transfers cool temperature to a patient’s body such that the temperature of the tissue below 50°F (<10°C) [0042]. The cold causes capillaries to shrink thus preventing the egress of a fluid into the tissue which results in swelling and pain [0043].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skin of coolant core 2 of Hecky such that it is a flexible bladder since Cull provides the material is . 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecky (WO 2004/012575) in view of Cull (2013/0023970) and in further view of Cornitius-Cary (8,556,337).
Regarding claim 5, the combination teaches the limitations of claim 4 as previously rejected above. Hecky is silent about specifically teaching said thermally insulated lid includes a heat reflecting surface on an inner surface of said lid. 
However, Cornitius-Cary teaches a device within the same field of invention (thermal cooling device), wherein the cooling device a heating reflecting surface or foil that forms a reflective thermal barrier that radiates hot or cold temperatures toward the outer side wall; Col. 7 lines 12-15
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a heat reflecting surface on an inner surface of the thermally insulated lid to reflect radiant heat away from the container and maintain the cool temperature inside the container. 
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecky (WO 2004/012575) in view of Cull (2013/0023970) and in further view of Gueret (2012/0213571). 
Regarding claim 6, the combination teaches the limitations of claim 1 but does not teach said thermally insulted container includes an inner wall and an outer wall forming a gap between said inner wall and outer wall, and where said gap contains a thermally insulating medium.
However, Gueret teaches a device within the same field of invention including  a container  ([Abstract] A device for applying to the skin or lips of a body made of thermoplastic material defining a contact surface with the skin and a refrigerant that is suitable for coming into thermal contact with the metal wall) wherein said container includes and inner wall and an outer wall forming a gap ([0065] the container in Fig 5 includes a reservoir 3 containing refrigerant , the sidewall of the container may be a double wall with an annular gap 30 between two concentric thicknesses which gap provides additional thermal insulation), and where said gap contains thermally insulating medium (annular gap 30 includes/ air). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container to include an inner wall and an outer wall forming a gap between the inner and outer wall since such a structure provides additional thermal insulation to the container.  
Regarding claim 7, the combination teaches the limitations of claim 6 and Gueret provides wherein said thermally insulating medium comprises air or an inert thermally 
Regarding claim 8, the combination teaches the limitations of claim 6 as previously rejected above. While the combination is silent about specifically teaching said thermally insulating medium comprises polymer foam, Hecky generally provides thermally insulating medium comprises polymer foam (insulation 3 may be formed from a variety of suitable materials such as sponge rubber, synthetic elastomer foam, foamed polyurethane, or foamed polyethylene, page 5 lines 15-20). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material between the inner and outer wall in order to include polymer foam since Hecky teaches polymer foam provides for a suitable insulation material and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecky (WO 2004/012575) in view of Cull (2013/0023970) , Gueret (2012/0213571) and in further view of Cornitius-Cary (8,556,337). 
Regarding claim 9, the combination teaches the limitations of claim 6 as previously rejected above. While Gueret provides for said inner wall having an inner surface and an outer wall having an inner surface, the combination is silent about 
However, Cornitius-Cary teaches a device within the same field of invention (thermal cooling device), wherein the cooling pad includes a heat reflecting surface or foil that forms a reflective thermal barrier that radiates hot or cold temperatures toward the outer side wall; Col. 7 lines 12-15
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a heat reflecting material in the inner surface of the inner wall and the inner surface of the outer wall to reflect radiant heat away from the container walls and maintain the cool temperature inside the container. 
Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecky (WO 2004/012575) in view of Cull (2013/0023970), and in further view of Von Hoffman (2004/0010302).
Regarding claim 10, the combination teaches the limitations of claim 1 as previously rejected above. Hecky in view of Cull provides said sealed flexible bladder is received in said cavity of said thermally insulated container (see claim rejection 1). While Cull provides its sealed flexible bladder is shaped into a cylinder with varying lengths and circumferences [0035], Hecky modified by Cull is silent about specifically teaching said sealed flexible bladder is spaced from said closed end of said thermally insulated container to define an air gap between said sealed flexible bladder and said thermally insulated container having a size to accommodate for expansion of said sealed flexible bladder.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape, size or position of the sealed flexible bladder such that it is spaced from said closed end because Von Hoffmon recognizes that its refrigerant medium/water expands during freezing and it would be advantageous to provide space in the container to allow the refrigerant medium to expand in freezing temperature. Likewise, providing an air gap in the device of Hecky as modified by Cull allows space for the sealed flexible bladder to expand when the water inside the sealed flexible bladder freezes.  
Regarding claim 25, the combination teaches the limitations of claim 1. Hecky in view of Cull teaches the sealed flexible bladder has a dimension to conform substantially to an inner dimension of said thermally insulated container, said sealed flexible bladder having a side wall conforming to said sidewall of said thermally insulated container (material of the flexible bladder taught in Cull capable of conforming [0035] and [0043]), 
Hecky in view of Cull does not teach the sealed flexible bladder having a bottom wall with a concave recessed portion at said closed end of said thermally insulated container. 
However, von Hoffmann teaches a device within the same field of invention ([Abstract] cold pack for supply a cooling temperature to an area to be subjected to cold treatment, the cold pack including a container having an interior space and cooling modules situated in the interior space of the container). Von Hoffman provides the interior space 115 of the container 110 between the cooling modules 120 may be completely filled with the filling medium 130 or alternatively may only be partially filled with the filling medium 130. In this manner, the container 110 may permit the filling medium 130 to expand within the container while freezing without rupturing the container 110 [0015].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape or position of the bottom wall of the sealed flexible bladder such that it provides for a recessed portion with respect said closed end of the thermally insulated container because Von Hoffmon recognizes that its refrigerant medium/water expands during freezing and it would be advantageous to provide space in the container to allow the refrigerant medium to expand in freezing temperature. Likewise, providing a recessed portion in the device of Hecky as modified by Cull creates space for the sealed flexible bladder to expand when the water inside the sealed flexible bladder freezes.  
In re Dailey et al., 149 USPQ. 
Claim 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecky (WO 2004/012575) in view of Cull (2013/0023970), Von Hoffman (2004/0010302), and in further view of Flick (2007/0197950). 
Regarding claim 11, the combination teaches the limitations of claim 10 but does not teach further comprising a thermally conducting metal core received in a cavity of said sealed flexible bladder and spaced inwardly from a side wall, a bottom wall and skin contact area of said sealed flexible bladder, and where said thermally conducting metal core is surrounded by said refrigerant medium.
However, Flick provides for a device within the same field of invention (administering cold therapy to a body), comprising a thermal conducting metal core in a cavity of a bladder spaced inwardly from a sidewall bottom wall and skin contact area and where said thermally conducting core is surrounded by a thermal fluid medium ([0029] It will be appreciated that any relatively small substantially free-flowing solid structure could be disperse in the temperature-retaining fluid, if desired. Suitable materials include water-filled capsules, in organic particulates, special structures e.g. metal spheres and combinations thereof. Such structures can be used to extend the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a metal core or free-flowing solid metal spheres within the cavity of said sealed flexible bladder which is spaced inwardly from a side wall, bottom wall and skin contact area and is surrounded by refrigerant medium since Flick provides such structures can be used to extend the period of time during which the temperature-retaining fluid remains cold. 
Regarding claim 12, the combination teaches the limitations of claim 11 and wherein said thermally conducting core comprises a metal core having a substantially [spherical] shape complementing a shape of said container (Flick provides for free-flowing solid metal spheres).
Flick is silent about specifically teaching cylindrical shape. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape as an obvious matter of design choice to make the metal core or spherical metal cores into cylindrical or whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 14, the combination teaches the limitations of claim 11. The combination provides said thermally conducting metal core is spaced inwardly from said contact area of said sealed flexible bladder (Flick - the metal spheres are free-floating). 
Claim 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goos (2017/0165107) in view of Hecky (WO 2004/012575) and in further view of Cull (2013/0023970).
Regarding claim 21, Goos teaches a method of cooling the target area of the skin and introducing a medical device into the skin, the method comprising contacting the topical cooling device with the target area on the skin for sufficient time to desensitize the target area, and introducing the medical device into the target area of the skin ([Abstract] A hypothermic pain-preventing device and methods for preparation of human body surface before treatment are provided.[0030] preparing skin before treatment is configured to numb skin before treatment. Paragraph [0025] teaches the various medical devices such as injection needles, and catheters), the topical cooling device for cooling a target area on a surface of skin of a patient, comprising:
a thermally insulated container having at least one side wall ([0028] container 12 can be constructed from a variety of different materials such as plastic, polymers, polypropylene), an open end (distal portion of container 12 can be exposed by removing cap 18), a closed end (proximal portion of container 12), and internal cavity (space to coolant material 20); 
a thermally transmitting member closing said open end of said container, said thermally transmitting member including a refrigerant medium in said container for cooling the surface of the skin of the patient , said refrigerant medium contained within said thermally insulated container ([0029] material 20 in the container can be liquid , gel or solid).

However, Hecky provides for a thermally transmitting member closing said open end of said container (Fig 4 coolant 2 occupies the opening container 6), said thermally transmitting member having a skin contact area accessible through said open end, said thermally transmitting member including a sealed bladder forming a sealed, closed self-contained unit positioned in said container   , and where said skin contact area is formed on said sealed bladder (coolant core 2 is configured to contact the body part), said refrigerant medium contained within said sealed bladder in said thermally insulated container (coolant material 6 inside coolant core 2 includes water and propylene glycol; pages 4-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermally transmitting member such that it includes including a sealed bladder that forms a sealed closed self-
While Hecky provides for the sealed bladder with certain properties (the skin comprising the outer layer of coolant core 2 should be formed of a thin-walled and heat conductive material to optimize the transfer of heat between the user and the coolant materials filling coolant core 2. Aluminum and copper are suitable materials; page 4 lines 29-34), it is silent about specifically teaching the sealed bladder is a flexible bladder, being flexible to conform to the inner surface of the container, and conforming to the surface of the skin the patient.
However, Cull provides for a device within the same field of invention (device comprising a shell and freezable filler configured to contact the body and wherein the device or shell can be stored in a storage container [0034] prior to use), the shell is a flexible bladder made of silicone shaped into a cylinder with varying lengths and circumferences and is configured to be in direct contact with a body portion to provide cooling [0035]. The shell is malleable, soft, and transfers cool temperature to a patient’s body such that the temperature of the tissue below 50°F (<10°C) [0042]. The cold 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skin of coolant core 2 of Hecky such that it is a flexible bladder since Cull provides the material is advantageous because (a) it does not freeze when subjected to freezing temperatures (b) it is soft, malleable, and can therefore easily conform to the body while providing cooling, and (c) it provides for cooling that would cause capillaries to shrink to provide for pain relief [0033]. Furthermore it is the position of the Examiner that while Hecky recites aluminum and copper to be suitable materials for the outer layer of coolant core 2, Hecky does not teach away from applying other material such as that of a flexible bladder. 
Regarding claim 22, the combination teaches the limitations of claim 21. Goos teaches wherein the medical device comprises a catheter, needle, or cannula for delivering or removing a fluid to the patient ([0025] injection of anesthetics, injection of 
medications, needle thyroid aspiration, lung aspiration, liver aspiration, pericardium and kidney aspiration, spinal tap aspiration, stereotactic needle biopsy in radiology for breast procedures, injection of marking dyes prior to sentinel node biopsy, injecting cosmetic fillers or Botox, placement of J tube, bladder taps, placement of intravenous and intrarterial catheters, spinal catheterization, preparation for joint injection, preparation for arthrocentesis, preparation for transrectal and perineal prostate biopsy).
	Regarding claim 23, the combination teaches the limitations of claim 21. Goos teaches wherein the medical device comprises a delivery device, and said method 
	Regarding claim 24, the combination teaches the limitations of claim 21. Goos teaches wherein the medical device comprises a delivery device selected from the group consisting of a pen needle, infusion pump, syringe, patch pump, lance, and catheter ([0025] intravenous and intrarterial catheters).
Claim 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecky (WO 2004/012575) in view of Cull (2013/0023970) and in further view of Goos (2017/0165107).
Regarding claim 26, Hecky in view of Cull teaches the limitations of claim 18. The combination is silent about specifically teaching wherein said bottom wall of said container has an opening and said cooling device comprises a mechanism for moving said sealed flexible bladder between said retracted position and said extended position. 
However, Goos teaches a device within the same field of invention ([Abstract] a hypothermic pain-preventing device…The device can be used to alleviate existing pain by apply the material of the container to the surface of the body. [0003] Chilling reduces pain, bleeding and swelling of treatment or procedure. [0006]   The device can comprise a container having a bottom base and an open top, configured to contain a liquid, gel or solid material, and a removable cap which is positioned on the open top of the container) and a mechanism for moving [the solid cool material inside the container] between said retracted position and said extended position ([0006][0021] wherein the material is solid and a plunger positioned on the bottom base of the container configured to displace the at least one material inside the container).

Regarding claim 27, the combination teaches the limitations of claim 26 as previously rejected above. Goos provides wherein said mechanism is a plunger having a plunger rod extending through said opening in said bottom wall of said container (Figs 1-2 [0022][0034] a plunger 22 positioned on the bottom base 14 of the container 12, configured to displace the at least one material 20 inside the container 12.). 
Response to Arguments
Applicant’s remarks with respect to the McCollum reference in view of the newly filed amendments requiring “flexible bladder” and further “being flexible to conform to the inner surface of the container” were persuasive and necessitate a new grounds of rejection. The Examiner withdraws the previously filed 35 USC 102(a)(1) rejection of claims 1, 21-24 over McCollum. Furthermore, Applicant’s newly filed amendments in 
With respect to Hecky, Applicant on page 9 of the remarks recites “Hecky does not disclose or suggest the coolant core being movable between a retracted position and an extended position as suggested by the rejection…The removable core for Hecky is not a movable core that can move between a retracted position wherein the core is “completely within” the container to an extended position where only the skin contact area projects from the open end of the container.
The Examiner respectfully disagrees since Hecky provides insulation 3 can be left unglued making it possible to remove coolant core 2 and therefore provides for a movable core capable of extending from and retracting into insulation 3. Also it is the position of the Examiner that when the coolant core 2 is in insulation 3, it is completely within the container since it is held by the container. Likewise, Hecky’s movable coolant core 2 reads on the limitation of “an extended position where only the skin contact area projects from the open end of the container” since the skin contact area is defined to be  (a) accessible through said open end and (b) formed on said sealed flexible bladder. 
Furthermore, the Examiner respectfully disagrees with Applicant’s remarks regarding the Flick reference. Flick is in the same field of invention since it provides for administering cold therapy to a body. Flick specifically teaches free flowing metal spheres in a temperature retaining fluid extends the period of time during which the temperature retaining fluid remains cold. Therefore, it is the position of the Examiner that it would be advantageous for Hecky in view of Cull which is directed to cold 
Upon further consideration of the claims in view of Applicant’s amendments, a new grounds of rejection is set forth for claim 1 over Hecky (WO 2004/012575) in view of Cull (2013/0023970) and for claim 21 over Goos (2017/0165107) in view of Hecky (WO 2004/012575). Claim 18 is also rejected over Hecky (WO 2004/012575) in view of Cull (2013/0023970). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794